Regency Energy Partners Reports Second Quarter Results Adjusted EBITDA Increased 40% Over Second Quarter of 2009 DALLAS, August 9, 2010 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the second quarter ended June 30, 2010. Regency’s adjusted EBITDA increased 40%to $74 million for the second quarter of 2010, compared to $53 million for the second quarter of 2009. “The second quarter was marked by solid financial performance and significant acquisition activity that have changed the landscape of our company.We believe we are moving closer to our goal of reaching investment-grade metrics,” said Byron Kelley, president and chief executive officer of Regency.“From acquiring additional ownership interest in the Haynesville Joint Venture to expanding our fee-based asset portfolio through the acquisition of 49.9% of the Midcontinent Express Pipeline, we have focused on delivering on all of our business growth objectives.” “We are well positioned to capitalize on further core asset expansion opportunities as we continue increasing our gathering capacity in the Haynesville and Eagle Ford shales.In addition, we expect to grow our Contract Compression business over the next year,” Kelley continued. “We believe the future of our company has never been more promising, and that Energy Transfer Equity’s involvement and support will help continue to drive Regency’s growth.” For the second quarter of 2010, the Partnership recorded a net loss of $10 million, compared to net income of $6 million for the second quarter of 2009.This variance was primarily attributable to three non-cash items: (1) a $10-million increase in general and administrative expenses primarily due to vesting of outstanding incentive compensation units upon the change in General Partner control from GE Energy Financial Services to Energy Transfer Equity, L.P.; (2) an $8-million decrease in net realized and unrealized gain from derivatives related to a mark-to-market change in the value of commodity derivatives; and (3) a $4-million decrease in other income and deductions, net, primarily related to a non-cash value change associated with the embedded derivative within the Series A Convertible Redeemable Preferred Units.These items were partially offset by a $14-million increase in income from unconsolidated subsidiaries due to a full quarter’s operation of the Haynesville Expansion Project and the Red River Lateral, Regency’s increased ownership interest in the Haynesville Joint Venture and the acquisition of a 49.9% ownership interest in the Midcontinent Express Pipeline (“MEP Joint Venture”) in May 2010. REVIEW OF SEGMENT PERFORMANCE Adjusted total segment margin increased 6% to $99 million for the second quarter of 2010, compared to $93 million for the second quarter of 2009. Gathering and Processing – The Gathering and Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities.In addition, Regency reports its producer services revenues in this segment. Adjusted segment margin for Gathering and Processing, which excludes non-cash hedging gains and losses related to the Gathering and Processing segment, was $61 million for the second quarter of 2010, compared to $56 million for the second quarter of 2009. Total throughput volumes for the Gathering and Processing segment averaged 1,032,000 MMBtu per day of natural gas, and processed NGLs averaged 28,000 barrels per day for the second quarter of 2010, compared to an average of 985,000 MMBtu per day of natural gas and an average of 22,000 barrels per day for processed NGLs in the second quarter of 2009. Transportation – The Transportation segment consists of Regency’s 49.99% interest in the Haynesville Joint Venture and its 49.9% interest in the MEP Joint Venture.Since Regency uses the equity method of accounting for the Haynesville Joint Venture and the MEP Joint Venture, Regency does not record segment margin for the Transportation segment.Rather, the income attributable to both the Haynesville Joint Venture and the MEP Joint Venture is recorded as income from unconsolidated subsidiaries. For the second quarter of 2010, Regency reported income from unconsolidated subsidiaries of $16 million, of which $12 million was related to the Haynesville Joint Venture and $4 million was related to the MEP Joint Venture.For the second quarter of 2009, Regency reported income from unconsolidated subsidiaries of $2 million.The 2010 increase is primarily due to the completion of the Haynesville Expansion Project and Red River Lateral in January 2010 and the acquisition of an interest in the MEP Joint Venture in May 2010. For comparison purposes only, Regency is providing operating data and segment information assuming 100% ownership of both joint ventures. The Haynesville Joint Venture, which consists solely of the Regency Intrastate Gas System (“RIGS”), was previously wholly owned by Regency, and is currently operated by Regency.The Haynesville Joint Venture’s segment margin increased to $44 million for the second quarter of 2010, compared to $13 million for the second quarter of 2009.This increase was primarily driven by the completion of the Haynesville Expansion Project and Red River Lateral in January 2010. Total combined throughput volumes for the Haynesville Joint Venture averaged 1,156,000 MMBtu per day of natural gas for the second quarter of 2010, compared to an average of 745,000 MMBtu per day of natural gas for the second quarter of 2009. The MEP Joint Venture consists solely of the Midcontinent Express Pipeline, which is operated by Kinder Morgan Energy Partners, L.P., which owns a 50% interest.The MEP Joint Venture’s segment margin increased to $51 million for the second quarter of 2010, compared to $9 million for the second quarter of 2009.This increase was primarily driven by the completion of the Midcontinent Express Pipeline in the third quarter of 2009. The MEP Joint Venture’s segment margin for the month of June 2010 was $20 million. Total combined throughput volumes for the MEP Joint Venture averaged 1,310,000 MMBtu per day of natural gas for the second quarter of 2010, compared to an average of 464,000 MMBtu per day of natural gas for the second quarter of 2009. Contract Compression – The Contract Compression segment provides turnkey natural gas compression services whereby we guarantee our customers 98% mechanical availability of our compression units for land installations and 96% mechanical availability for over-water installations. Segment margin for the Contract Compression segment was $38 million for the second quarter of 2010, compared to $36 million for the second quarter of 2009.Regency’s revenue generating horsepower increased to 790,494 for the second quarter of 2010, compared to 767,060 of revenue generating horsepower for the second quarter of 2009. Corporate and Others – The Corporate and Others segment is primarily comprised of revenues from the operations of a small interstate pipeline, as well as partial reimbursements of general and administrative costs from the Haynesville Joint Venture.Segment margin in the Corporate and Others segment increased to $5 million for the second quarter of 2010, compared to $3 million for the second quarter of 2009, primarily due to an increase in the amount of reimbursement of general and administrative costs in 2010. ORGANIC GROWTH “I am pleased to announce that our project costs for both the Haynesville and Red River Lateral Expansion Projects were completed nearly $60 million under budget for a total investment of approximately $641 million,” said Kelley.“In addition, the Logansport Phases I and II Expansion Projects to our Logansport Gathering System in north Louisiana have been completed and are in service.” In the six months ended June 30, 2010, Regency invested $77 million of growth capital expenditures – exclusive of growth capital related to its joint venture interests – of which approximately $55 million was related to organic growth projects in the Gathering and Processing segment, primarily the Logansport Phases I and II Expansion Projects, and $22 million related to the fabrication of new compressor packages for the Contract Compression segment. In the six months ended June 30, 2010, Regency invested $20 million and $39 million to fund its proportionate share of growth associated with the Haynesville Joint Venture and MEP Joint Venture, respectively. Regency is increasing its projected 2010 organic growth capital expenditures from the original budget of $180 million to $245 million. The increase is primarily due to an increase of $35 million related to additional growth in its Contract Compression segment and an increase of $30 million related to additional growth in its Gathering and Processing segment. Regency’s approximately $245 million of projected 2010 organic growth capital expenditures includes approximately $178 million for the Gathering and Processing segment, mostly in north Louisiana and south Texas, $59 million for the Contract Compression segment, and $8 million related to the Corporate and Others segment.For the second half of 2010, Regency also plans to make investments to fund Regency’s proportionate share of growth associated with the MEP Joint Venture of approximately $47 million. CASH DISTRIBUTIONS On July 27, 2010, Regency announced a cash distribution of 44.5 cents per outstanding common unit and Series A Preferred Unit for the second quarter ended June 30, 2010. This distribution is equivalent to $1.78 per outstanding common unit and Series A Preferred Unit on an annual basis and will be paid on August 13, 2010, to unitholders of record at the close of business on August 6, 2010. In the second quarter of 2010, Regency generated $61 million in cash available for distribution, representing coverage of 1.11 times the amount required to cover its announced distribution to unitholders. Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period.Distributions are set by the Board of Directors and are driven by the long-term sustainability of the business. TELECONFERENCE Regency Energy Partners will hold a quarterly conference call to discuss second-quarter results on Monday, August 9, 2010 at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-866-788-0545 in the United States, or +1-857-350-1683 outside the United States, pass code 45530362.A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
